Citation Nr: 9923899	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-20 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic acquired back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



INTRODUCTION

The veteran had active service from July 1958 to June 1962.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in September 1997 at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, in pertinent 
part, for further development.  The case has been returned to 
the Board for appellate consideration.  

The veteran was scheduled for a hearing before the 
undersigned in Washington, D.C., on August 11, 1999, but did 
not appear because his car broke down.  A motion has been 
made to reschedule the hearing, but as a result of the action 
below, any further action with regard to a hearing is 
rendered moot. 


FINDING OF FACT

The effects of the veteran's service-connected status total 
right knee replacement have resulted in aggravation of his 
low back disability.  


CONCLUSION OF LAW

The veteran's low back disability is proximately due to his 
service-connected right knee disability.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § § 3.102, 3.310 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, and that the claim is well grounded and 
adequately developed in accord with the statutes and judicial 
construction.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  Determinations as 
to service connection will be based on a review of the entire 
evidence of record, with due consideration given to the 
policy of the VA to administer the law under a broad and 
liberal interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303(a) (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

By rating decision dated in April 1993, service connection 
for a right knee disability was granted and a 20 percent 
evaluation was assigned, effective September 29, 1992, the 
date of receipt of the veteran's claim for disability 
benefits.  The grant was based on a review of the service 
medical records and reports of post service medical records 
dated in the 1980's and early 1990's.  These medical records 
are without reference to complaints or abnormalities 
regarding the back.  

In a communication received in May 1993, the veteran stated 
that his service-connected right knee disability had caused 
him to have back problems and he sought service connection 
for a back condition "based on aggravation."  

Of record are reports of treatment and evaluation accorded 
the veteran by J. Richard Wells, M.D., on periodic occasions 
in the 1990's.  At the time of one such visit in July 1993, 
it was noted the veteran had been limping quite a bit, due to 
what was reported as a flareup of knee pain.  It was stated 
that this was aggravating an old back injury.  The pain in 
the back was in the lower lumbar spine region, especially at 
the left sacroiliac joint area.  The veteran stated that, in 
1977, he was involved in a cave-in in Algeria when a slab of 
concrete fell on him, injuring his neck and lower back.  He 
was transferred to a hospital in Pennsylvania for evaluation 
and then transferred to another facility elsewhere in the 
United States.  He indicated he was out of work for about one 
year.  He stated that he continued to have pain in the neck 
and lower back, but it was not severe enough to keep him from 
returning to work.  He reported that in 1978, he was 
evaluated at a veterans' facility in Alabama where he was 
noted to have a cervical spine disorder and "mild changes in 
the lower back."  Over the past several years, he reportedly 
had had frequent increasing back discomfort.  He stated that, 
since the injury to the right knee and the resultant limping, 
his back seemed to have been even further aggravated.  X-ray 
studies of the back reportedly showed degenerative changes of 
the lumbar spine and sacroiliac joints, worse on the left 
than on the right.  The impression was that the veteran had 
had a significant injury to the low back in 1977, which, over 
the years, had gotten progressively worse and he was now 
presenting with degenerative arthritic changes in the low 
back with intermittent nerve root impingement.  

The veteran was accorded an orthopedic examination by VA in 
September 1993.  It was indicated that the veteran had 
originally hurt his right knee in 1958 when jumping out of a 
plane.  He sustained what sounded like a lateral meniscus 
tear.  He underwent an open arthrotomy and the lateral 
meniscus was removed.  He had had progressive right knee pain 
since then, as well as progressive back pain.  He identified 
the back pain as being over the sacroiliac joint on the left 
side.  The pertinent examination impression was degenerative 
disc disease of the lumbosacral spine.  It was indicated the 
veteran gave a history of originally hurting the back in 
Algeria, which was an injury separate from the injury to the 
knee.  The examiner opined that "osteoarthritis in the knee 
can create biomechanical changes which may exacerbate his 
back problem; however, I do not think this is the original 
etiology of it."  

Additional evidence was developed and, by rating decision 
dated in September 1997, a 40 percent evaluation was assigned 
for the veteran's right total knee replacement, status post 
multiple injuries, effective February 1, 1996.  

In an October 1997 communication, J. Richard Wells, M.D., the 
physician who had been treating the veteran on a periodic 
basis in the 1990's, stated that the veteran had degenerative 
disc changes at the L4 - L5 level and the L5 - S1 level.  
Also, the veteran had cervical disc disease.  The physician 
stated that he did not have the veteran's complete medical 
records, but he recalled that the veteran first mentioned the 
spine to him in July 1993 when he presented to the physician 
with complaints of back pain and reported injuring the back 
in the cave-in in a tunnel in Algeria in 1977.  The physician 
stated that he saw the veteran in December 1993 primarily 
because of knee problems.  He recalled that the veteran "did 
mention at that time that he was having problems with his 
back which was probably, in my opinion, related to the 
antalgic gait caused by his knee, exacerbating a preexisting 
back injury."  The physician related that, since he did not 
have medical documentation stating the veteran had an injury 
to the low back subsequent to the cave-in in 1977, "it would 
be difficult for me to connect his current symptoms to that 
but if one were to closely review the medical records, there 
may be something stating that he complained of low back and 
that there is significant documentation at that time, but 
other than his say-so, I have no other connection to the 
accident with his lower back."  Much of the physician's 
communication dealt with problems the veteran had with his 
cervical spine.  

In July 1998, a VA physician reviewed the claims folder.  The 
physician made reference to an August  1996 examination of 
the joints he performed for the veteran.  That examination 
was focused primarily on the veteran's right knee.  Notation 
was made in the examination report that the veteran referred 
to having injured the back in the mine cave-in in the 1970's.  
He related that the veteran indicated that, sometime between 
1991 and 1993, his back began giving him more problems and he 
tended to feel that his knee problems were giving him enough 
difficulty to cause his back to give him problems.  The 
veteran was informed that injuries to the back frequently "do 
not produce degenerative disc disease until 15 to 20 years 
after the original injury and his original injury being in 
1976 would be 20 years this year at which time one would 
expect to see degenerative disc disease if the injury were 
sufficient to have produced problems in the disk."  It was 
noted that, according to the veteran's explanation, he had 
always been quite active, had always worked hard, and this 
was a part of his problem because he had sustained many 
injuries and had continued to work regardless.  The only 
diagnosis made at the time of the September 1996 examination 
was multiple injuries to the right knee with total knee 
replacement in 1994 with limitation of motion.  

The physician also conducted a spinal examination at that 
time.  He indicated it was "obvious" the veteran had had 
severe injuries to the neck and back in 1976, but made a good 
recovery and had been able to work for a number of years.  
The "aggravation of the back relative to his knee has been, 
in the opinion of this examiner, an increase of back pain due 
to his knee.  The actual abnormalities of the cervical, 
thoracic and LS spine and sacroiliac joints are essentially 
due to the severe injury in 1976 and residual from that.  
However, with a knee and limiting motion of the knee, the 
pain of the back could be aggravated.  Maximum amount of 
aggravation in this examiner's opinion is the aggravation of 
increased pain of the back prior to his total knee 
replacement.  The examiner went on to say that the 
degenerative disk disease was the most probable reason for 
increasing pain of the back and not the knee problems.  He 
added the veteran had chondromalacia which was relatively 
severe in the left knee and this had continued to aggravate 
the back in his opinion due to " mild change of pace and 
tendency to spare the knee pain by putting more pressure on 
the back."  He believed the majority of aggravation at that 
time "would be due to the left knee rather than the right 
knee."  The diagnoses included mildly increased pain of the 
back secondary to instability of the knee prior to total knee 
replacement.

In his July 1998 statement, the physician indicated that the 
question of the degree of disability of the low back 
attributable to the service-connected right knee "is 
difficult to assess and probably would require speculation."  
He related that the facts were that the veteran's back was 
injured in a work job when a tunnel caved in on him.  The 
veteran had had numerous injuries of the spine.  The 
veteran's knee had become more severe following the back 
injury and the knee was so severe with the back injury that 
the veteran had to have total knee replacement.  The 
physician indicated that the speculation would be that, if he 
had not had the back injury, the veteran could have stood the 
knee injury longer and would not have had to have it 
replaced.  However, "with the back condition, being as it 
is, caused more pain in the knee, at which time he had it 
replaced."  The examiner noted the opposite was not true.  He 
stated the knee did not cause the back condition, "had no 
connection to the back condition in the reverse manner, such 
as, did the knee cause the back condition--no.  There is no 
relationship to the back condition in that regard."  He noted 
that what he said was more or less speculative in view of the 
fact that the knee had been replaced and the back condition 
was still present.  

The Board has reviewed the pertinent evidence.  The 
undersigned notes that, in addition to criteria provided in 
VA regulations 38 C.F.R. §§ 3.303 and 3.310, the United 
States Court of Appeals for Veterans' Claims (Court) has held 
that, when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Court held that the term "disability" refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the 
service-connected condition, shall be compensated.  

In this regard, the evidence does not support a grant of 
service connection for a low back disability on a direct 
basis, in that such disability was not demonstrated until 
many years after service and it is not otherwise contended.  
However, the claim for secondary service connection is 
supported by an impression made by a VA physician at the time 
of examination of the veteran in September 1993.  At that 
time, the physician opined that arthritis in the knee could 
create "biochemical" changes which "may exacerbate" the 
veteran's back problem.  Additionally, the claim appears to 
be supported by the comments made by Dr. Wells, the 
orthopedic surgeon who the record shows treated the veteran 
on periodic occasions throughout the 1990's.  In October 
1997, the physician indicated that the veteran's back 
problems when seen in September 1993 by him were "probably" 
related to the antalgic gait caused by the veteran's knee 
which exacerbated the preexisting back injury.  Both the VA 
physician in 1993 and the private physician are orthopedists 
and as orthopedic physicians they are qualified to make such 
a determination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992) (evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training or education).  

On the other hand, though, there is the opinion of the VA 
physician who examined the veteran in 1996 and reviewed the 
entire claims folder in July 1998.  That physician opined 
that the veteran's knee disability essentially did not cause 
a back condition.  The physician, however, noted twice in the 
same paragraph that attempting to ascertain the degree of 
disability of the lower back attributable to the 
service-connected right knee disability was difficult to 
assess and would require speculation.  Thus, he seemed to 
qualify his opinion in contrast to the comments made by the 
VA physician in 1993 and the private physician in 1997 which 
were more assertive.  

When, after consideration of all evidence and material of 
record in the case, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The medical evidence 
and opinions of record regarding whether the veteran's low 
back disability occurred secondary to his service-connected 
right knee disability are in relative equipoise in the 
opinion of the undersigned.  This means that the favorable 
and unfavorable evidence of record is in equal balance.  The 
benefit of the doubt will apply where there is approximate 
equipoise in the relevant evidence for and against a claim.  
Adhering to this doctrine, the Board determines that the 
evidence provides a basis for concluding that the veteran's 
service-connected right knee disability has caused increased 
disability of the veteran's back.  Accordingly, with 
application of the Court's precedent in Allen v. Brown, 
7 Vet. App. 439, VA Regulation 38 C.F.R. § 3.310(a) and the 
benefit of the doubt rule, service connection for a low back 
disability, as proximately due to or the result of a 
service-connected right knee disability, is warranted.  


ORDER

Service connection for a low back disability secondary to 
service-connected right knee disability is granted.  



		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals




 

